Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 21 October 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the claim has been considered without the relative term “about”.

Regarding claims 2-28, the claims are rejected due to their dependence on claim 1.

Regarding claims 16, 24, and 26-28, the claims are rejected further due to their additional recitations of the relative term “about” (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 21, 24-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 (US 2014/0285645 A1) in view of Tesar (US 2013/0184591 A1).

Regarding claim 1, as best understood, Blanquart-2014 discloses a system (para [0023] "The disclosure extends to methods, systems, and computer based products for digital imaging that may be primarily suited to medical applications.") comprising:
an emitter (Claim 1 "1. An endoscopic system for use a controlled light environment comprising: an endoscope comprising a lumen and an image sensor; an emitter;."; para [0059] " I/O device(s) 1310 include various devices that allow data and/or other information to be input to or retrieved from computing device 1300. Example I/O device(s) 1310 include digital imaging devices, electromagnetic sensors and emitters ... ")
for emitting pulses of electromagnetic radiation (para [0066] "In another implementation, a first pixel array 1410 and a second pixel array 1410 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 1410 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 1410.");
an image sensor comprising a pixel array (1410, fig.14A; para [0066] "FIGS. 14A and 148 illustrate an implementation of a monolithic sensor 1405 having a plurality of pixel arrays 1410 for producing a three dimensional image in accordance with the teachings and principles of the disclosure.")
for sensing reflected electromagnetic radiation (para [0066] "In another implementation, a first pixel array 1410 and a second pixel array 1410 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 1410 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 1410.");
a plurality of bidirectional data pads on the image sensor (150, fig. 1; para [0074] "An embodiment may further comprise bidirectional data pads to issue image data during a defined portion of the frame timing")
for outputting image data (Pixel Data, Sensor Data Pads: OUTPUT, fig. 1; para [0033] "During phases 1 and 3, data may be issued from the sensor through sensor data pads 150, which are not signal samples from physical pixels. Rather they are data concerned with the synchronization of the chip to the camera system and for data locking. Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) while phase 4 is for the purpose of sensor configuration.")
and receiving configuration data (Configuration, Sensor data pads: INPUT, fig. 1; para [0033] "During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands."); and
a controller in electronic communication with the image sensor and the emitter (para [0056] "Processor(s) 1302 include one or more processors or controllers that execute instructions stored in memory device(s) 1304 and/or mass storage device(s) 1308."; Claim 1 " ... a control circuit in electronic communication with the image sensor and the emitter; ... ");
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength in the infrared (IR) spectrum (para [0071] “Additionally, the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray.”).
Applicant’s claimed ranges of 770 nm to 790 nm and 795 nm to 815 nm by definition lie within the infrared spectrum.
While Blanquart-2014 discloses using the infrared spectrum as described above, Blanquart-2014 does not expressly disclose a specific example within at least one of the claimed ranges.
	It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
	It has also been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	Further, Tesar discloses a system (para [0033]) comprising: an emitter (220) for emitting pulses of electromagnetic radiation (para [0047], [0050]); an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (para [0047], [0098]); wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from 710 nm to 840 nm, with a peak wavelength of 805 nm (para [0083]).
	The claimed ranges are thus within the prior art range of Tesar, with a specific example of Tesar within the claimed ranges of 770 nm to 790 nm and 795 nm to 815 nm. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Blanquart-2014 in view of the teachings of Tesar to use the claimed ranges of 770 nm to 790 nm and 795 nm to 815 nm.
	One would have been motivated to do so to gain an advantage recited in Tesar of being able to detect indocyanine green (ICG; Tesar, para [0021], [0083]).
	Examiner notes Applicant’s specification does not recite the claimed ranges are critical. See Applicant’s specification, para [0048]: “In an embodiment, the fluorescence emission includes one or more of electromagnetic radiation having a wavelength from about 770 nm to about 790 nm and/or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. It should be appreciated the fluorescence emission may include any suitable wavelengths of electromagnetic radiation for fluorescing a reagent or dye.”
	Regarding comparison of prior art ranges to claimed ranges, see MPEP 2131.03 and 2144.05.

	Regarding claim 2, as best understood, Blanquart-2014 modified teaches the system of claim 1, further comprising:
	an oscillator disposed in the controller (VCO in CMOS senor, Blanquart-2014, fig. 7); and
	a frequency detector in electronic communication with the controller (Phase Frequency Detector, Blanquart-2014, fig. 6)
	to control a clock frequency of the image sensor (Blanquart-2014, fig. 7; para [0042] "In the embodiment of FIG. 7, the feed-forward node may be chosen to be the go-fast go-slow signals and will be updated using the sensor low speed control programming. The feedback node may be chosen to be the multiplied clock prior to the divider by n. This multiplied frequency may be used to serialize the pixel data and is decoded by the CDR in the camera unit, which can then be fed back to the frequency detector.");
	in response to signals from the controller that correspond to the frequency of the oscillator (Blanquart-2014, para [0042]" In the embodiment of FIG. 7, the feed-forward node may be chosen to be the go-fast go-slow signals and will be updated using the sensor low speed control programming. The feedback node may be chosen to be the multiplied clock prior to the divider by n. This multiplied frequency may be used to serialize the pixel data and is decoded by the CDR in the camera unit, which can then be fed back to the frequency detector.").

	Regarding claim 3, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein
	electronic communication through each of the plurality of bidirectional pads is performed in defined phases (Blanquart-2014, para [0033] "Each frame period may comprise 4 distinct phases.") comprising:
	a rolling readout phase during which image data is output from the image sensor through the plurality of bidirectional pads to the controller (Rolling Readout, Phase 2, Blanquart-2014, fig. 1; para [0033] "Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) ... ");
	a service line phase during which non-image data is output from the image sensor through the plurality of bidirectional pads to the controller (Service Lines, Phase 1, Phase 3, Blanquart-2014, fig. 1; para [0033] "During phases 1 and 3, data may be issued from the sensor through sensor data pads 150, which are not signal samples from physical pixels."); and
	a configuration phase during which image sensor configuration data is received by the image sensor from the controller through the plurality of bidirectional pads (Configurable duration, Phase 4, Blanquart-2014, fig. 1; para [0033] " ... while phase 4 is for the purpose of sensor configuration."); wherein
	image sensor data output lines are reversed during the configuration phase
(Blanquart-2014, para [0033] "During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands."); and wherein
	a clock data recovery circuit (Blanquart-2014, para [0032] "Instead, the disclosure may use the CDR (Clock Data Recovery) system on the camera unit to correctly latch the incoming data.")
	is unlocked from an oscillator disposed in the controller when the image sensor data output lines are reversed (Blanquart-2014, para [0033] "There is a risk that during phase 4, the CDR circuit in the camera unit will become unlocked, since the sensor will not send any data transitions during a defined period of time. The service lines of phase 1 may be used to send a continuous stream of data transitions, however, to re-lock the
camera unit CDR circuit, should they be required.").

Regarding claim 4, as best understood, Blanquart-2014 modified teaches the system of claim 3, wherein
clock signal data is transmitted during the service line phase (Blanquart-2014, para [0034] "FIG. 2 illustrates an example of such a stream where a clock-like signal is inserted into the output data stream, where normally there would be pixel data (clock recovery lines) 210. It should be noted that other clock patterns may be used and fall within the scope of this disclosure. As seen best in FIG. 2, a line header 222 may be defined, in order for the camera system to differentiate between clock recovery lines and pixel data lines. The number of clock recovery lines in phase 1 is adjustable via a register setting.")
and the configuration phase (Blanquart-2014, para [0035] "It should be noted that the duration of phase 4 may be below about ~5 ms-10 ms, which allows for a very limited number of clock recovery lines. Therefore, the number of transitions available to re-lock the system may be correspondingly low. This should not normally be an issue, however, because the PLL voltage of the camera unit CDR does not have time to drift very far away from the locking voltage during phase 4.")
 and is not transmitted during the rolling readout phase (Blanquart-2014, Claim 11 "11. The endoscopic system of claim 1, wherein clock signal data is transmitted during all frame period phases except during pixel data output phase.").

Regarding claim 5, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein the image sensor does not comprise a dedicated input synchronization clock pad such that a total number of data pads in the image sensor is reduced (Blanquart-2014, para [0031]-[0032] "An alternative system and method of latching high speed data may be to embed the clock signal within the data stream itself (clock encoding). At the receiving end, the data stream may be decoded in order to extract the clock, which is then used to latch the data. The penalty or disadvantage of this system and method may be that a significant burden is added to the payload and the output frequency has to be significantly increased. In this disclosure a method is described, which may prevent the need for output clock pads without the use of clock encoding. Instead, the disclosure may use the CDR (Clock Data Recovery) system on the camera unit to correctly latch the incoming data."; Claim 1 " … input and output pads wherein the pad count is reduced by not having a dedicated synchronization clock pad ... ").

Regarding claim 6, as best understood, Blanquart-2014 modified teaches the system of claim 1, further comprising
an oscillator disposed in the controller (Blanquart-2014, para [0040] "FIG. 6 depicts a conventional PLL 600. The VCDL, (Voltage controlled delay line) clock is compared to the incoming clock with the frequency detector and up-pushes or down-pushes are issued to the external VCO (voltage controlled oscillator) ... ")
 for providing a reference clock frequency (Blanquart-2014, para [0040] " ... depending on the frequency detector comparison result. This system may dynamically react and adjust to ensure that the VCDL clock always matches the input clock."; para [0074] "An embodiment may further comprise local oscillator as a PLL reference clock.")
to synchronize incoming data received from the image sensor (Blanquart-2014, para [0031] "Synchronization of the sensor data may be performed without an output clock.").

Regarding claim 7, as best understood, Blanquart-2014 modified teaches the system of claim 1, further comprising at least one transition within pixel serial data created by the pixel array of the image sensor (Blanquart-2014, para [0073] "An embodiment may further comprise at least one transition within each pixel serial data created within the pixel array."), wherein
the pixel serial data is replaced in the pixel array according to synchronization determined by clock signal data (Blanquart-2014, para [0073] "An embodiment may further comprise replaced pixel data with clock signal data."; Claim 8 "8. The endoscopic system of claim 1, wherein pixel data is replaced created with clock signal data for synchronization.").

Regarding claim 8, as best understood, Blanquart-2014 modified teaches the system of claim 1, further comprising: a phase lock loop (PLL) comprising PLL image sensor blocks (Blanquart-2014, para [0074] "An embodiment of a reduced image sensor may operate, be designed by, and may comprise: replacing pixel data with clock signal data within, and at all output frame phases including during pixel data output phase; removing clock pads; building a Phase Lock Loop (PLL) with blocks of the sensor.") and
PLL controller blocks (Blanquart-2014, para [0074] " ... building a Phase Lock Loop (PLL) with blocks of the sensor and other blocks of the camera unit ... ");
data lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Blanquart-2014, para [0074] " ... using data lines and configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks ... "); and
configuration lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Blanquart-2014, para [0074] " ... using data lines and configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks ... "); wherein
an oscillator disposed in the controller (VCO, Blanquart-2014, fig. 7, para [0074] "An embodiment may be PLL based on a charge pump for driving the Voltage Controlled Oscillator (VCO).")
and a data recovery circuit are used to lock on to incoming data received by the controller from the image sensor (Blanquart-2014, para [0074] " ... and using the camera unit clock and data recovery circuit to lock on the incoming sensor data.").

Regarding claim 21, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (Blanquart-2014, para [0066] "FIGS. 14A and 14B illustrate an implementation of a monolithic sensor 1405 having a plurality of pixel arrays 1410 for producing a three dimensional image in accordance with the teachings and principles of the disclosure."; para [0065] "Implementations of an image sensor that may be utilized by the disclosure include, but are not limited to, the following, which are merely examples of various types of sensors that may be utilized by the disclosure.").

Regarding claim 24, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a fluorescence emission for exciting a fluorescent reagent (ICG), wherein the fluorescence emission comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm and the electromagnetic radiation having the wavelength from 795 nm to 815 nm (Tesar, para [0021], [0047], [0083]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Tesar.
	One would have been motivated to do so to gain an advantage recited in Tesar of being able to detect indocyanine green (ICG; Tesar, para [0021], [0083]).

Regarding claim 25, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent (ICG), and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent (Tesar, para [0021], [0047], [0083]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Tesar.
	One would have been motivated to do so to gain an advantage recited in Tesar of being able to detect indocyanine green (ICG; Tesar, para [0021], [0083]).

Regarding claim 27, as best understood, Blanquart-2014 modified teaches the system of claim 1, further comprising a filter that filters electromagnetic radiation having a wavelength from 770 nm to 790 nm (see rejection of claim 1 above; Tesar, para [0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Tesar.
One would have been motivated to do so to gain an advantage recited in Tesar of reducing excitation radiation from reaching the image sensor (detectors; Tesar, para [0085]).

Regarding claim 28, as best understood, Blanquart-2014 modified teaches the system of claim 1, further comprising a filter that filters electromagnetic radiation having a wavelength from 795 nm to 815 nm (see rejection of claim 1 above; Tesar, para [0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Tesar.
One would have been motivated to do so to gain an advantage recited in Tesar of reducing excitation radiation from reaching the image sensor (detectors; Tesar, para [0085]).


Claim(s) 9-11, 19-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Tesar as applied to claim 1 above, and further in view of Blanquart-2016 (US 2016/0183775 A1).

Regarding claim 9, as best understood, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter.
Blanquart-2016 discloses an image sensor is configured to generate a plurality of exposure frames (fig. 4; para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure. "; para [0105] "In an exemplary embodiment, a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame."),
wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (para [0149] "For regular wide-dynamic range operation in the green frames, that is desirable. For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time).").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of providing a frame for each desired band of spectrum (Blanquart-2016, para [0149]).

Regarding claim 10, as best understood, Blanquart-2014 modified teaches the system of claim 9, wherein the pixel array of the image sensor senses reflected electromagnetic radiation (Blanquart-2016, para [0047] "As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130."; Claim 26 " ... sensing reflected electromagnetic radiation from said pulse with a pixel array; wherein said pixel array is actuated at a sensing interval that corresponds to the pulse interval of said emitter; blanking said pixel array at a predetermined blanking interval that corresponds to said sensing interval; creating a stream of images by combining a plurality of sensed reflected electromagnetic radiation into a frame ... ")
to generate the plurality of exposure frames (Blanquart-2016, 105a-c, fig. 1; para [0045] "The emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. For example, FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence."; para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure.")
during a readout period of the pixel array, (Blanquart-2016, para [0064] "FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210.") wherein
the readout period is a duration of time when active pixels in the pixel array are read (Blanquart-2014, Rolling Readout, Phase 2, fig. 1; para [0033] "Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) ... ").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Blanquart-2016.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of providing a frame for each desired band of spectrum (Blanquart-2016, para [0149]).

Regarding claim 11, as best understood, Blanquart-2014 modified teaches the system of claim 9, wherein at least a portion of the plurality of exposure frames are combined to form an image frame (Blanquart-2016, fig. 22; para [0112] "As can be seen in FIG. 22, an imaging system may be cycled at a first intensity for a first cycle at 2202 and then subsequently cycled at a second intensity for a second cycle at 2204, and then by combining those first and second cycles into a single frame at 2206 so that greater dynamic range can be achieved.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Blanquart-2016.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of providing a frame for each desired band of spectrum (Blanquart-2016, para [0149]).

Regarding claim 19, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation (Blanquart-2014, Claim 1 " ... wherein the control circuit will control a duty cycle of the emitter in response to signals that correspond to the duty cycle of the emitter ... ").
Blanquart-2014 modified does not expressly disclose the synchronization occurs during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Blanquart-2016 discloses a controller is configured to synchronize timing of pulses of electromagnetic radiation during a blanking period of an image sensor (para [0064] "In the FIG. 20 example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218,220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230."),
wherein the blanking period corresponds to a time between a readout of a last row of active pixels in a pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (para [0064] "The time between the last row readout and the next readout cycle may be called the blanking time 216.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the synchronization occurs during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of avoiding interference since the blanking period does not have new image data to be read from the sensor and synchronization during this period avoids interference between data from adjacent pulses or frames (Blanquart-2016, para [0064]).

Regarding claim 20, as best understood, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
Blanquart-2016 discloses two or more pulses of electromagnetic radiation emitted by an emitter result in two or more instances of reflected electromagnetic radiation (105 a-c, fig. 1; para [0045] "The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence.")
that are sensed by the pixel array to generate two or more exposure frames (fig. 4; para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure."; para [0105] "In an exemplary embodiment, a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame.")
that are combined to form an image frame (fig. 22; para [0112] "As can be seen in FIG. 22, an imaging system may be cycled at a first intensity for a first cycle at 2202 and then subsequently cycled at a second intensity for a second cycle at 2204, and then by combining those first and second cycles into a single frame at 2206 so that greater dynamic range can be achieved.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
One would have been motivated to do so to allow the image to have information from a broad range of spectrum.

Regarding claim 22, as best understood, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.
Blanquart-2016 discloses an emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (fig. 6; para [0069] "FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light."; para [0072] "As can be seen graphically in the embodiment illustrated in FIG. 6 between times t(0) and t(1), the sensor for the partitioned spectrum system 620 has cycled three times for every one of the full spectrum system. In the partitioned spectrum system 620, the first of the three sensor cycles is for a green spectrum 622 and 624, the second of the three is for a red spectrum 626 and 628, and the third is for a blue spectrum 630 and 632. Thus, in an embodiment, wherein the display device (LCD panel) operates at 50-60 frames per second, a partitioned light system should operate at 150-180 frames per second to maintain the continuity and smoothness of the displayed video."),
wherein each image frame in the video stream comprises data from a plurality of exposure frames (fig. 4; para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure."),
and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (105 a-c, fig. 1; para [0045] "The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence."; para [0070] "As a result, the formed colored image has a higher modulation transfer function (MTF). Because the image from each color partition frame cycle, has a higher resolution, the resultant image created when the partitioned light frames are combined into a full color frame, also has a higher resolution."; para [0149] "For regular wide-dynamic range operation in the green frames, that is desirable. For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time).").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of being able to emit pulses and capture image frames at sufficient rate to form video to capture videos, as opposed to only still images (Blanquart-2016, para [0070]).

Regarding claim 23, as best understood, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
Blanquart-2016 discloses pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation (para [0075]-[0082] "An embodiment may comprise a pulse cycle pattern as follows: Green pulse; Red pulse; Blue pulse; Green pulse; Red pulse; Blue pulse; Infra-red (IR) pulse;"),
and wherein an emitter repeats the pattern of varying wavelengths of electromagnetic radiation (para [0083] "(Repeat)").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
One would have been motivated to do so to allow the ability to select and control the wavelength in the exposure frames to form an image or a video.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Tesar as applied to claim 1 above, and further in view of Mori (US 2010/0245639 A1).

Regarding claim 12, as best understood, Blanquart-2014 modified teaches the system of claim 1, further comprising: a voltage controlled oscillator (VCO; Blanquart-2014, fig. 7, fig, 8); and
a phase lock loop based on a charge pump for driving the voltage controlled oscillator (charge pump, Blanquart-2014, fig. 7; para [0074] "An embodiment may be PLL based on a charge pump for driving the Voltage Controlled Oscillator (VCO).").
Blanquart-2014 modified does not expressly disclose, in the above embodiment, a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator.
However, in a different embodiment, Blanquart-2014 discloses a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator (808, DAC, fig. 8; para [0074] "An embodiment may be PLL based on a Digital to Analog Convertor (DAG) for driving the VCO.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the alternative embodiment of Blanquart-2014 to use a phase lock loop based on a charge pump or a digital-to-analog converter.
One would have been motivated to do so to use any efficient phase lock loops (Blanquart-2014, para [0074]).
Blanquart-2014 modified does not expressly disclose multiple phase lock loops with the phase lock loop based on the charge pump; and the phase lock loop based on the digital-to-analog converter.
Mori discloses multiple phase lock loops (fig. 4; para [0168] "An example of the operations of the PLL circuit (A) as the first correction section REVC1 and the PLL circuit (B) as the second correction section REVC2 will be described in association with the operations of the counters 1412a to 1412c, with reference to FIGS. 4 and 7A to 7C."; para [0101]-para [0102] "When the PLL circuit (A) is formed for the P phase as described above. the oscillation frequency of the VCO 1411 a is stable. Accordingly, stable counting with high accuracy can be performed. In order to count the upper bits at a high speed, a PLL circuit (BJ (a second phase locked loop according to an embodiment of the present invention) is formed by a VCO 1411 b (a second voltage-controlled oscillator according to an embodiment of the present invention), the counter 1412b, and the like.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Mori to include multiple phase lock loops with the phase lock loop based on the charge pump; and the phase lock loop based on the digital-to-analog converter.
One would have been motivated to do so since using multiple PLLs improves performance (Mori, para [0027]) and as per Blanquart-2014 the two methods of driving the VCO can be combined together (Blanquart-2014, para [0075]) and it further provides for processing of the images for various readout phases (Mori, para [0083)-[0084]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Tesar as applied to claim 1 above, and further in view of Reid (US 2019/0170873 A1).

Regarding claim 13, as best understood, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
Reid discloses emitting a plurality of subpulses of electromagnetic radiation during a pulse duration (para [0028] "These two pulses may be referred to as sub-pulses, and the two pulses may be transmitted as a set of sub-pulses. To obtain information about a pulse, instead of transmitting that pulse, information may be obtained by using a set of transmitted sub-pulses (where information derived from the sub-pulses may be pooled to determine information about the effective pulse). Sub-pulses represent portions of an effective single pulse, with each subpulse containing a portion of the effective signal's frequency content, having the same duration as the effective pulse. Combining subpulses, in particular received reflections of sub-pulses, correctly gives all of the frequency content of the effective signal (i.e. the single pulse, which has been replaced with sub-pulses). References to a pulse herein may also refer to a sub-pulse, and vice-versa.").
having a sub-duration shorter than the pulse duration (para [0163]-[0165] "In terms of the amount of data obtained, ITDM-2 allows the same data to be acquired as would transmission/reception at the effective frequency. If, for example, the operating frequency is 50 kHz and the effective frequency desired is 500 kHz, that means that 10 sub-pulses must be transmitted to create the data that would be produced by a 500 kHz transmission. If the 500 kHz transmission were 50 cycles long (where a cycle is a .complete. wave, i.e. a waveform rising from zero to maximum amplitude, then to minimum (or maximum negative) amplitude, and a return to zero), then each of the subpulses would be of the same duration: 50/500,000=0.1 ms. In other words, the required duration of a sub-pulse may be calculated by dividing the number of cycles present in the single, effective pulse, by the effective frequency of the effective pulse. In this example, the combined length of all those sub-pulses is 1 ms (no delay is included in the total pulse time when combining into a multiplexed sample).").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Reid so that the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
One would have been motivated to do so to permit transmission at a higher frequency and also create diversity of sub-pulse durations within the pulse duration.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Tesar as applied to claim 1 above, and further in view of Cymer (WO 2019/079010 A1; a copy is included with the IDS filed 21 October 2020).

Regarding claim 14, as best understood, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Cymer discloses electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single subpulse (single pulse, para [0083] "A pulse such as the pulse 600B (FIG. 6B) also may be formed using a line narrowing module similar to the line narrowing module 216C of fig. 2C…Light from two or more of the orders may be allowed to reach the grating 291. and the light in each of the various diffraction orders has a different angle of incidence on the grating 291. In this way, a single pulse that includes two or more primary wavelengths may be formed.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Cymer so that one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
One would have been motivated to do so to allow the image sensor of the said system to capture the reflections from a wider range of the spectrum at the same time.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Tesar as applied to claim 1 above, and further in view of Wood (US 2015/0109427 A1).

Regarding claim 15, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent (ICG), wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor (Tesar, para [0021], [0047], [0083]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Tesar.
	One would have been motivated to do so to gain an advantage recited in Tesar of being able to detect indocyanine green (ICG; Tesar, para [0021], [0083]).
While Blanquart-2014 modified further teaches examining tissue (Tesar, para [0042]), Blanquart-2014 modified does not expressly disclose the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
Wood discloses electromagnetic radiation emitted by an emitter is a hyperspectral emission (broadband light source 1100, fig. 9; para [0091]-[0092] "FIG. 9 illustrates a video scope that has been adapted to accommodate hyperspectral imaging capabilities. In this embodiment, tunable light source that is adapted based on the surgical context e.g. selection of illumination spectral region where blood is highly absorptive (to detect blood clots) or transmissive (to avoid excessive light scattering) may be used. FIG. 9 illustrates one such system. The tunable light source is mainly composed of a broadband light source 1100, a spectral separation mechanism 1140, a spectral filtering mechanism 1150 and a mechanism to combine the filtered frequency bands 1170. ")
that results in a hyperspectral exposure frame created by an image sensor (para [0095] ''The reflected light from the tissue 1198 is captured by the external scope that is composed of lens assembly 502. As detailed in FIG. 5A, the lens assembly is  composed; this light is captured using a high resolution detector 1125 that is usually a charge coupled device, CCD. The specific band of wavelengths that are reflected by the SLM are controlled by an SLM controller 1180 that is under the command of a computer 1185. The same computer is used to acquire the image from the detector 1125. Hence, the computer can synchronize the illumination of a material 1198 with a specific wavelength band or wavelength bands of light and acquire corresponding reflected light. This association of illumination wavelength and acquired image can be used to construct a hyper-spectral image where each image is a 2D or 1D image and the third dimension is an index that corresponds to illumination wavelength band(s).");
and provide the hyperspectral exposure frame to a corresponding system (para [0095] "The specific band of wavelengths that are reflected by the SLM are controlled by an SLM controller 1180 that is under the command of a computer 1185. The same computer is used to acquire the image from the detector 1125.")
that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (para [0107] "The hyperspectral dataset 1280 in FIG. 10 is then processed to extract the tissue specific information and reduce the dimensionality of the data. Tissue specific information can range from tissue type identification to inferring pathology associated with a region of the acquired image."; para [0052]-[0053] "Further, the narrow corridor in port-based surgery is often occluded when a vessel is accidentally cut. In these incidents, the surgeon may be required to stop his current surgical process (e.g. opening of dura, slight retraction of the sulcus for transsulcus navigation of port or resection of tumor tissue) and irrigate the cavity to get a better view of the cavity. Further, such bleeding also limits the surgeon from quickly identifying the location of bleeding so that the particular vessel wall can be coagulated to terminate bleeding. Accordingly, in some aspects of the present disclosure, systems and methods are provided for utilizing optical imaging in minimally invasive port based surgical procedures. In some embodiments, hyperspectral devices and methods are described for performing intraoperative tissue differentiation and analysis during such procedures.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Wood so that the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
One would have been motivated to do so to allow better tissue differentiation and analysis.

Regarding claim 16, as best understood, Blanquart-2014 modified teaches the system of claim 15, wherein the fluorescence emission comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm and the electromagnetic radiation having the wavelength from 795 nm to 815 nm (Tesar, para [0083]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Tesar.
	One would have been motivated to do so to gain an advantage recited in Tesar of being able to detect indocyanine green (ICG; Tesar, para [0021], [0083]).

Regarding claim 17, as best understood, Blanquart-2014 modified teaches the system of claim 15, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system (Wood, para [0107]-[0108] "The hyperspectral dataset 1280 in FIG. 10 is then processed to extract the tissue specific information and reduce the dimensionality of the data. Tissue specific information can range from tissue type identification to inferring pathology associated with a region of the acquired image. Examples of the possible processing methods including the following: In one embodiment, if the spectral peaks or features of chemical(s) of interest are known, the spectra and be processed, through either peak or feature detection algorithms, to detected the peaks or features to give an indication of the chemical presence and some indication of the concentration or quality. This useful only if the specific chemicals of interest are known.");
generate an overlay frame comprising the location of the critical tissue structure
(Wood, para [0106] ''This series of images, known as a hyperspectral dataset, is processed to extract tissue's bio-chemical or microstructural metrics and reduced to 2D (spatial). This reduced 2D image may be spatially registered and can be overlaid on the external video scope image as well as any other pre- and intra-operative images.");
and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Wood, para [0064] "An example plan, as outlined above, may compose of pre-operative 3D imaging data (i.e., MRI, ultrasound, etc.) and overlaying on it, received inputs (i.e., Sulci entry points, target locations, Surgical outcome criteria, additional 3D image data information) and displaying one or more trajectory paths based on the calculated score for a projected surgical path."; para [0113] "It is noted that embodiments provided herein may employ software to process the 3D dimensional data sets to extract the information of interest, and to reduce the data to a 2D image that can be visualized in conjunction with or overlaid on the surgical image acquired by the external video scope.")
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Wood.
One would have been motivated to do so to allow better tissue differentiation and analysis.

Regarding claim 18, as best understood, Blanquart-2014 modified teaches the system of claim 17, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (tumor; Wood, para [0112] "Finally, the ability to selectively view narrow bands of the spectra or reject narrow bands of the spectra may allow the surgeon to reject bright reflections from blood. Hence, the surgeon may be able to view the interior of the corridor and proceed with surgical resection of tumor even when the corridor is occluded by excessive bleeding. This will reduce the need to constantly irrigate the narrow corridor and hence reduce interruption of the surgical procedure.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Wood.
One would have been motivated to do so to allow better tissue differentiation and analysis.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Tesar as applied to claim 1 above, and further in view of Blanquart-2016 and Wood.

Regarding claim 26, as best understood, Blanquart-2014 modified teaches the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise visible wavelengths, and a fluorescence wavelength (infrared excitation wavelength), wherein the fluorescence wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm  and the electromagnetic radiation having the wavelength from 795 nm to 815 nm (see rejection of claim 1 above; Tesar, para [0043], [0083] ; Blanquart-2014 discloses using both infrared and visible light, para [0071]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Blanquart-2014 in view of the further teachings of Tesar.
	One would have been motivated to do so to gain an advantage recited in Tesar of being able to detect indocyanine green (ICG; Tesar, para [0021], [0083]).
	Examiner notes visible light by definition includes red, green, and blue light.
Blanquart-2014 modified does not expressly disclose at least a portion of the pulses of electromagnetic radiation comprises a red wavelength, a green wavelength, and a blue wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence wavelength can be processed to generate a Red-Green-Blue (RGB) image comprising an overlay of fluorescence imaging data.
Blanquart-2016 discloses: wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, and a blue wavelength (105 a-c, fig. 1; para [0045] "The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence."),
such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, and the blue wavelength can be processed to generate a Red-Green-Blue (RGB) image (para [0096] ''The frame reconstruction at 1314 would proceed by sampling data from the current frame and the two buffered frames (1308 and/or 1310). The reconstruction process results in full color frames in linear RGB color space.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that at least a portion of the pulses of electromagnetic radiation comprises a red wavelength, a green wavelength, and a blue wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence wavelength can be processed to generate a Red-Green-Blue (RGB) image.
One would have been motivated to do so to since red, blue and green are primary colors and hence will allow the system to create an image with information about primary color spectrum.
Blanquart-2014 modified does not expressly disclose the RGB image comprises an overlay of the fluorescence imaging data.
Wood discloses radiation comprises a hyperspectral wavelength such that each of the wavelengths can be processed to generate an image comprising an overlay of hyperspectral imaging data (para [0106] "In some embodiments, the hyperspectral imaging system illuminates the tissue with monochromatic or broadband light, collects light reflected from the tissue, controls the wavelength of the detected light in such a way that a series of images, each recorded at different wavelengths or wavelength ranges, is collected. This series of images, known as a hyperspectral dataset, is processed to extract tissue's bio-chemical or microstructural metrics and reduced to 2D (spatial). This reduced 2D image may be spatially registered and can be overlaid on the external video scope image as well as any other pre- and intra-operative images");
wherein the hyperspectral wavelength of electromagnetic radiation comprises: visible and near-infrared wavelengths (visible, NIR; para [0101] "An alternative to tunable light source 1110 shown in FIG.9 may be monochromatic, spanning ultra violet (UV), visible, and/or near infrared (NIR) wavelengths, continuous wave or pulsed that is used to illuminate the tissue using free space or fiber coupled mechanism").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Wood.
One would have been motivated to do so since overlaying images together permit a better method visualize, analyze and contrast images.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-28 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-25 of copending Application No. 16/748,497 in view of Tesar (US 2013/0184591 A1).

Regarding claims 1, 25, and 27-28, reference claim 1 is identical to instant claim 1 except the reference claim recites “one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.”, whereas the instant claim recites “electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm”. 	However, changing the range of the reference claim to that of the instant claim would have been obvious in view of the teachings of Tesar (see 35 USC 103 rejection of claim 1 above).
The further limitations of instant claims 25 and 27-28 are rendered obvious in view of the teachings of Tesar (see 35 USC 103 rejections of claims 25 and 27-28 above, respectively).

Regarding claims 2-14, the further limitations of the claims are identical to the further limitations of reference claims 2-14, respectively.

Regarding claims 15-16, the instant claims are rendered obvious over reference claims 15-16, respectively, in view of Tesar (see 35 USC 103 rejection of claim 1 above).

Regarding claims 17-23, the further limitations of the claims are identical to the further limitations of reference claims 17-23, respectively.

Regarding claims 24 and 26, the instant claims are rendered obvious over reference claims 24-25, respectively, in view of Tesar (see 35 USC 103 rejection of claim 1 above).

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-28 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-27 of copending Application No. 16/748,514 in view of Tesar (US 2013/0184591 A1).

Regarding claim 1, reference claim 1 anticipates the instant claim.

Regarding claims 2-15, the further limitations of the claims are identical to the further limitations of reference claims 2-15, respectively.

Regarding claim 16, the instant claim is obvious over reference claim 16 in view of Tesar (see 35 USC 103 rejection of claim 1 above).

Regarding claims 17-23, the further limitations of the claims are identical to the further limitations of reference claims 17-23, respectively.

Regarding claim 24, the instant claim is obvious over reference claim 24 in view of Tesar (see 35 USC 103 rejection of claim 1 above).

Regarding claim 25, the further limitations of the claim are identical to the further limitations of reference claim 25.

Regarding claims 26-27, the instant claims are obvious over reference claims 26-27, respectively, in view of Tesar (see 35 USC 103 rejection of claim 1 above).

Regarding claim 28, the further limitations of the claim are identical to the further limitations of reference claim 27.

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-22, 24-25, and 27 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 and 18-23 of copending Application No. 16/748,522 in view of Tesar (US 2013/0184591 A1).

Regarding claims 1, 24-25, and 27, reference claim 1 includes all the limitations of reference claim 1 except for the claimed wavelength range.
However, this range would have been obvious in view of the teachings of Tesar (see 35 USC 103 rejection of claim 1 above).
The further limitations of instant claims 24-25 and 27 are rendered obvious in view of the teachings of Tesar (see 35 USC 103 rejections of claims 24-25 and 27 above, respectively).

Regarding claims 2-15, the further limitations of the claims are identical to the further limitations of reference claims 2-15, respectively.

Regarding claim 16, the further limitations of the claim are obvious over reference claim 1 in view of Tesar (see 35 USC 103 rejection of claim 16 above).

Regarding claims 17-22 and 25, the further limitations of the claims are identical to the further limitations of reference claims 16, 18-23, respectively.

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-28 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-27 of copending Application No. 16/748,537 in view of Tesar (US 2013/0184591 A1).

Regarding claims 1-28, the reference claims and the instant claims are identical except for the difference in wavelength ranges.
However, the instant range would have been obvious in view of the teachings of Tesar (see 35 USC 103 rejection of claim 1 above).

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-22, 24-25, and 27-28 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 and 18-23 of copending Application No. 16/748,540 in view of Tesar (US 2013/0184591 A1).

Regarding claim 1, reference claim 1 includes all the limitations of reference claim 1 except for the claimed wavelength range.
However, this range would have been obvious in view of the teachings of Tesar (see 35 USC 103 rejection of claim 1 above).

Regarding claims 2-15, the further limitations of the claims are identical to the further limitations of reference claims 2-15, respectively.

Regarding claim 16, the further limitations of the claim are obvious over reference claim 1 in view of Tesar (see 35 USC 103 rejection of claim 16 above).

Regarding claims 17-22 and 25, the further limitations of the claims are identical to the further limitations of reference claims 16, 18-23, respectively.

Regarding claims 24 and 27-28, the further limitations of the claims are rendered obvious in view of the teachings of Tesar (see 35 USC 103 rejections of claims 24 and 27 above, respectively).

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884